IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-617-CR
AND
NO. 3-92-618-CR


KENNETH WALKER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 41,860 & 41,861, HONORABLE RICK MORRIS, JUDGE PRESIDING
 



PER CURIAM
	Two indictments accusing appellant of delivering less than twenty-eight grams of
cocaine were consolidated for trial.  A jury found appellant guilty of both offenses.  Texas
Controlled Substances Act, Tex. Health & Safety Code Ann. § 481.112 (West 1992).  The district
court assessed punishment in each cause, enhanced by two previous felony convictions, at
imprisonment for life.
	Appellant's only point of error is that the evidence does not support the convictions. 
Darrin Winston, an undercover military police officer, testified that he purchased cocaine from
appellant in January and February 1992.  Appellant argues Winston's testimony was not credible
because he knew appellant's identity only from photographs.  Winston and civilian officers were
engaged in an operation targeted at certain persons suspected of selling controlled substances to
military personnel.  The officer testified that he studied photographs of the targeted suspects,
including appellant, before making his undercover purchases.  At trial, he positively identified
appellant as the man who sold him cocaine on the occasions in question.  
	The witness's credibility was a question for the jury.  Tex. Code Crim. Proc. Ann.
art. 38.04 (1979).  When viewed in the light most favorable to the verdict, Winston's testimony
and that of the other State witnesses is legally sufficient to establish every element of the offense
beyond a reasonable doubt.  See Jackson v. Virginia, 443 U.S. 307 (1979); Griffin v. State, 614
S.W.2d 155 (Tex. Crim. App. 1981).  The point of error is overruled.
	The judgments of conviction are affirmed.

[Before Justices Powers, Kidd and B. A. Smith]
Affirmed on Both Causes
Filed:   May 12, 1993
[Do Not Publish]